Exhibit 10.10

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of                     ,
2009 by and between Seahawk Drilling, Inc., a Delaware corporation (the
“Company”), and                  (“Indemnitee”).

W I T N E S S E T H:

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance and/or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of a corporation;

WHEREAS, the uncertainties relating to such insurance and indemnification have
increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company’s stockholders and that the Company should
act to assure such persons that there will be increased certainty of such
protection in the future;

WHEREAS, although Indemnitee may be entitled to indemnification pursuant to the
Company’s bylaws and the Delaware General Corporation Law (“DGCL”), the DGCL
expressly provides that the indemnification provisions set forth therein are not
exclusive, and thereby contemplates that contracts may be entered into between
the Company and members of the Board, officers and other persons with respect to
indemnification;

WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the bylaws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and

WHEREAS, Indemnitee believes that this Agreement is desirable to augment the
protection available under the Company’s bylaws and insurance, and may not be
willing to serve as a director or officer or in other capacities without the
additional protection provided for under this Agreement, and the Company desires
Indemnitee to serve in such capacity and Indemnitee is willing to serve and
continue to serve on the condition that he or she be so indemnified.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1.     Services to the Company. Indemnitee will serve or continue to serve, at
the will of the Company in accordance with the Company’s bylaws or under
separate contract, if any such contract exists, as a director or officer of one
or more Entities for so long as Indemnitee is duly elected, appointed or
requested or until Indemnitee tenders his or her resignation from all Entities.



--------------------------------------------------------------------------------

2.     Definitions. As used in this Agreement:

(a)     A “Change in Control” shall be deemed to occur upon the earliest to
occur after the date of this Agreement of any of the following events: (i) there
shall have occurred an event that is or would be required to be reported with
respect to the Company in response to Item 6(e) of Schedule 14A of Regulation
14A (or in response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, if the Company is or were subject to such
reporting requirement; (ii) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) shall have become the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 40% or more of the combined voting power
of the Company’s then outstanding voting securities without prior approval of at
least two-thirds of the members of the Board in office immediately prior to such
person’s attaining such percentage interest; (iii) the Company is a party to a
merger, consolidation, sale of assets or other reorganization, or a proxy
contest, as a consequence of which members of the Board in office immediately
prior to such transaction or event constitute less than a majority of the Board
thereafter; or (iv) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board (including, for this
purpose, any new director whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board.

(b)     “Corporate Status” describes the status of an individual as a director,
officer or other designated legal representative of the Company or of any
predecessor of the Company, or as a director, officer or other designated legal
representative of any other corporation, partnership, limited liability company,
association, joint venture, trust, employee benefit plan or other entity or
enterprise for which an individual is or was serving as a director, officer or
other designated legal representative at the request of the Company.

(c)     “Court” means the Court of Chancery of the State of Delaware or any
other court of competent jurisdiction.

(d)     “Entity” shall mean the Company and any other corporation, partnership,
limited liability company, association, joint venture, trust, employee benefit
plan or other entity or enterprise for which Indemnitee is or was serving at the
request of the Company as a director, officer or other designated legal
representative.

(e)     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(f)     “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.

 

- 2 -



--------------------------------------------------------------------------------

(g)     “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporate law and neither presently is, nor in the
five years previous to his or her selection or appointment has been, retained to
represent: (i) the Company, any Entity or Indemnitee in any matter material to
either such party or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder.

(h)     “Matter” shall mean a claim, a material issue or a substantial request
for relief.

(i)     “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other threatened, pending, or completed
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by Indemnitee to enforce his or her rights under this Agreement;
provided that, “Proceeding” shall not include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other actual, threatened or
completed proceeding, whether civil, criminal, administrative or investigative,
by Indemnitee against the Company, including, without limitation, proceedings
initiated by Indemnitee or involving a counterclaim by Indemnitee.

(j)     References to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

3.     Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, by reason of his or her Corporate Status a party to
or a participant in any Proceeding, other than a Proceeding by or in the right
of the Company to procure a judgment in its favor. Pursuant to this Section 3,
Indemnitee shall be indemnified to the fullest extent permitted by applicable
law against all Expenses, judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) incurred by Indemnitee or on his or
her behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company and, in
the case of a criminal proceeding, he or she had no reasonable cause to believe
that his or her conduct was unlawful.

4.     Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 4
if Indemnitee is, or is threatened to be made, by reason of his or her Corporate
Status a party to or a participant in any Proceeding by or in the right of the
Company (direct or derivative Proceeding) to procure a judgment in its favor.
Pursuant to this Section 4, Indemnitee shall be indemnified to the fullest
extent permitted by applicable law against all Expenses (including all interest,
assessments and other

 

- 3 -



--------------------------------------------------------------------------------

charges paid or payable in connection with or in respect of such Expenses)
incurred by Indemnitee or on his or her behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company. No indemnification for Expenses shall be made
under this Section 4 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court to be liable to the
Company unless, and then only to the extent that, the Delaware Court of Chancery
or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

5.     Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Indemnitee is,
by reason of his or her Corporate Status, a party to and is successful, on the
merits or otherwise, in any Proceeding, he or she shall be indemnified against
all Expenses actually and reasonably incurred by him or her or on his or her
behalf in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to any Matter in
such Proceeding, the Company shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by him or her or on his or her behalf relating
to such Matter. The termination of any Matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
Matter.

6.     Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of his or her Corporate Status,
a witness in any Proceeding to which Indemnitee is not a party, he or she shall
be indemnified against all Expenses actually and reasonably incurred by him or
her or on his or her behalf in connection therewith.

7.     Additional Indemnification.

(a)     Notwithstanding any limitation in Sections 3, 4 or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to or threatened to be made a party, by reason of his or
her Corporate Status, to any Proceeding (including a Proceeding by or in the
right of the Company to procure a judgment in its favor) against all Expenses,
judgments, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect to such Expenses, judgments, fines, penalties and amounts paid in
settlement) incurred by Indemnitee in connection with the Proceeding; provided,
however, that the Company shall have the right to consent to any settlement,
which consent shall not be unreasonably withheld. No indemnity shall be made
under this Section 7(a) on account of Indemnitee’s conduct which is finally
adjudged in any Proceeding to have been knowingly fraudulent, deliberately
dishonest or an act or omission not in good faith or involving willful
misconduct.

(b)     For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to: (i) to
the fullest extent permitted by the provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and (ii) to the

 

- 4 -



--------------------------------------------------------------------------------

fullest extent authorized or permitted by any amendments to or replacements of
the DGCL adopted after the date of this Agreement that increase the extent to
which a corporation may indemnify its officers and directors and persons serving
in certain other capacities at the request of a corporation.

8.     Exclusions. Notwithstanding any other provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:

(a)     for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or under another valid and enforceable indemnity
provision, including any employment agreement or other contract with the
Company, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity provision; or

(b)     for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of other federal or
state statutory law or common law or for any other payments required to be
disgorged by Indemnitee under applicable law; or

(c)     except as otherwise provided in Section 13(d), in connection with any
Proceeding (or any part of any Proceeding) initiated by Indemnitee, including
any Proceeding (or any part of any Proceeding) initiated by Indemnitee against
the Company’s directors, officers, employees or other indemnitees, unless
(i) such indemnification is expressly required to be made by applicable law,
(ii) the Board authorized the Proceeding (or any part of the Proceeding) prior
to its initiation or (iii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company to the fullest extent
permitted by applicable law.

9.     Advances of Expenses. Notwithstanding any provision of this Agreement to
the contrary, in the event of any threatened or pending Proceeding in which
Indemnitee is a party or is involved and that may give rise to a right of
indemnification under this Agreement, following written request to the Company
by Indemnitee, the Company shall, to the fullest extent permitted by applicable
law, promptly pay to Indemnitee amounts to cover Expenses reasonably incurred by
Indemnitee in such Proceeding in advance of its final disposition upon the
receipt by the Company of (i) a written undertaking executed by or on behalf of
Indemnitee providing that Indemnitee will repay the advance if it shall
ultimately be determined that Indemnitee is not entitled to be indemnified by
the Company and (ii) satisfactory evidence as to the amount of such Expenses.
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. This Section 9 shall not apply to any claim made by
Indemnitee for which indemnity is excluded pursuant to Section 8.

 

- 5 -



--------------------------------------------------------------------------------

10.     Procedure for Notification and Defense of Claim.

(a)     Within thirty (30) days after service of process on Indemnitee relating
to notice of the commencement of any Proceeding that may give rise to a right of
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The omission to notify the Company within such thirty (30) day
period will not relieve the Company from any liability which it may have to
Indemnitee under this Agreement. The omission to notify the Company will not
relieve the Company from any liability which it may have to Indemnitee otherwise
than under this Agreement. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.

(b)     With respect to any Proceeding that may give rise to a right of
indemnification under this Agreement, except as otherwise provided below, to the
extent that it may wish, the Company (jointly with any other indemnifying party
similarly notified) will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee. After receipt of notice from the Company
to Indemnitee of the Company’s election to assume the defense thereof, the
Company will not be liable to Indemnitee under this Agreement for any legal or
other expenses subsequently incurred by Indemnitee in connection with the
defense thereof other than as otherwise provided below. Indemnitee shall have
the right to employ his or her own counsel in such action, suit, proceeding or
investigation but the fees and expenses of such counsel incurred after notice
from the Company of its assumption of the defense thereof shall be at the
expense of Indemnitee unless the employment of counsel by Indemnitee has been
authorized by the Company, or Indemnitee shall have reasonably concluded that
there is a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such action, or the Company shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of counsel employed by Indemnitee shall be subject to
indemnification pursuant to the terms of this Agreement. The Company shall not
be entitled to assume the defense of any Proceeding brought in the name of or on
behalf of the Company or as to which Indemnitee shall have reasonably concluded
that there is a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such action.

(c)     The Company will be entitled to participate in any Proceeding that may
give rise to a right of indemnification under this Agreement at its own expense.
The Company shall not settle any action or claim in any manner which would
impose any limitation or unindemnified penalty on Indemnitee without
Indemnitee’s written consent, which consent shall not be unreasonably withheld.

11.     Procedure Upon Application for Indemnification.

(a)     Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 10(a), a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (i) if a Change in Control shall not have occurred, in accordance with
Section 11(b) below, or (ii) if a Change in Control shall have occurred, in
accordance with Section 11(c) below.

 

- 6 -



--------------------------------------------------------------------------------

(b)     If there has been no Change of Control at the time the request for
indemnification is submitted, Indemnitee’s entitlement to indemnification shall
be determined in accordance with Section 145(d) of the DGCL. If entitlement to
indemnification is to be determined by Independent Counsel, the Company shall
furnish notice to Indemnitee within ten days after receipt of the request for
indemnification notice specifying the identity and address of Independent
Counsel. The Indemnitee may, within 14 days after receipt of such written
notice, deliver to the Company a written objection to such selection. Such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of Independent Counsel and the objection
shall set forth with particularity the factual basis for such assertion. If
there is an objection to the selection of Independent Counsel, either the
Company or Indemnitee may petition the Court for a determination that the
objection is without a reasonable basis or for the appointment of Independent
Counsel selected by the Court.

(c)     If there has been a Change of Control at the time the request for
indemnification is submitted, Indemnitee’s entitlement to indemnification shall
be determined in a written opinion by Independent Counsel selected by
Indemnitee. Indemnitee shall give the Company written notice advising of the
identity and address of the Independent Counsel so selected. The Company may,
within 14 days after receipt of such written notice of selection, deliver to the
Indemnitee a written objection to such selection. Indemnitee may, within 14 days
after the receipt of such objection from the Company, submit the name of another
Independent Counsel and the Company may, within seven days after receipt of such
written notice, deliver to the Indemnitee a written objection to such selection.
Any objections referred to in this Section 11(c) may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of Independent Counsel and such objection shall set forth with particularity the
factual basis for such assertion. Indemnitee may petition the Court for a
determination that the Company’s objection to the first or second selection of
Independent Counsel is without a reasonable basis or for the appointment as
Independent Counsel selected by the Court.

(d)     Indemnitee shall cooperate with the person, persons or entity making a
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and expenses and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

(e)     The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred acting pursuant to this Agreement and in any
Proceeding to which it is a party or witness in respect of its investigation and
written report and shall pay all reasonable fees and expenses incident to the
procedures in which such Independent Counsel was selected or appointed. No
Independent Counsel may serve if a timely objection has been made to his or her
selection until a Court has determined that such objection is without a
reasonable basis.

 

- 7 -



--------------------------------------------------------------------------------

12.     Presumptions and Effect of Certain Proceedings.

(a)     If a Change of Control shall have occurred before the request for
indemnification is sent by Indemnitee, Indemnitee shall be presumed (except as
otherwise expressly provided in this Agreement) to be entitled to
indemnification upon submission of a request for indemnification in accordance
with Section 10(a) of this Agreement, and thereafter the Company shall have the
burden of proof to overcome the presumption in reaching a determination contrary
to the presumption. The presumption shall be used by Independent Counsel as a
basis for a determination of entitlement to indemnification unless the Company
provides information sufficient to overcome such presumption by clear and
convincing evidence or the investigation, review and analysis of Independent
Counsel convinces him or her by clear and convincing evidence that the
presumption should not apply.

(b)     Except in the event that the determination of entitlement to
indemnification is to be made by Independent Counsel, if the person, persons or
entity empowered or selected under Section 11 of this Agreement to determine
entitlement to indemnification shall not have made and furnished to Indemnitee
in writing a determination within 60 days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification unless Indemnitee knowingly misrepresented a material fact in
connection with the request for indemnification or such indemnification is
prohibited by applicable law.

(c)     The termination of any Proceeding or of any Matter therein, by judgment,
order, settlement or conviction, or upon a plea of nolo contendere or its
equivalent, shall not (except as otherwise expressly provided in this Agreement)
of itself adversely affect the right of Indemnitee to indemnification or create
a presumption that Indemnitee did not act in good faith and in a manner that he
or she reasonably believed to be in or not opposed to the best interests of the
Company, or with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his or her conduct was unlawful.

(d)     For purposes of any determination hereunder, a person shall be deemed to
have acted in good faith and in a manner he or she reasonably believed to be in
or not opposed to the best interests of the Company, or, with respect to any
criminal Proceeding, to have had no reasonable cause to believe his or her
conduct was unlawful, if his or her action is based on the records or books of
account of the Company or another Entity or on information, opinions, reports or
statements presented to him or her or to the Company by any of the Company’s
officers, employees or directors, or by any other person as to matters the
person reasonably believes are in such other person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company or another Entity in the course of their duties or on the advice of
legal counsel for the Company or another Entity or on information or records
given or reports made to the Company or another Entity by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company or another Entity. The provisions of this
paragraph shall not be deemed to be exclusive or to limit in any way the
circumstances in which an Indemnitee may be deemed to have met the applicable
standards of conduct for determining entitlement to rights under this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

13.     Remedies of Indemnitee.

(a)     In the event that (i) a determination is made pursuant to Section 11 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 9
of this Agreement, (iii) Independent Counsel has not made and delivered a
written opinion determining the request for indemnification (a) within 90 days
after being appointed by the Court, (b) within 90 days after objections to his
or her selection have been overruled by the Court or (c) within 90 days after
the time for the Company or Indemnitee to object to his or her selection; or
(iv) payment of indemnification is not made within five days after a
determination of entitlement to indemnification has been made or is deemed to
have been made pursuant to Sections 11 or 12 of this Agreement, Indemnitee shall
be entitled to an adjudication by the Court of his or her entitlement to such
indemnification or advancement of Expenses.

(b)     In the event that a determination shall have been made pursuant to
Section 11 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, any judicial proceeding or arbitration commenced pursuant
to this Section 13 shall be conducted in all respects as a de novo trial on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. If a Change of Control shall have occurred, in any judicial
proceeding commenced pursuant to this Section 13, the Company shall have the
burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be. If a determination shall have been
made or is deemed to have been made that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 13, unless Indemnitee
knowingly misrepresented a material fact in connection with the request for
indemnification, or such indemnification is prohibited by law.

(c)     The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 13 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable or that there is
insufficient consideration for this Agreement.

(d)     If the Indemnitee, pursuant to this Section 13, seeks a judicial
adjudication to enforce his or her rights under, or to recover damages for
breach of, this Agreement, and if he or she prevails therein, then Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any and all Expenses actually and reasonably incurred by him or
her in such judicial adjudication. If it shall be determined in such judicial
adjudication that Indemnitee is entitled to receive part but not all of the
indemnification or advancement of Expenses sought, then the Expenses incurred by
Indemnitee in connection with such judicial adjudication or arbitration shall be
prorated.

14.     Non-Exclusivity; Survival of Rights; Subrogation.

(a)     The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
certificate of incorporation, as

 

- 9 -



--------------------------------------------------------------------------------

amended (“Certificate of Incorporation”), the Company’s bylaws, any agreement, a
vote of stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Certificate
of Incorporation, the Company’s bylaws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

(b)     To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, trustees, partners,
managing members, fiduciaries, employees or agents of the Company or of any
other Entity which such person serves at the request of the Company, Indemnitee
shall be an insured under such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, trustee, partner, managing member, fiduciary, employee or
agent under such policy or policies. To the extent requested by the Indemnitee
and approved by the Board, the Company may, create a trust fund, grant a
security interest or use other means, including, without limitation, a letter of
credit, to ensure the payment of such amounts as may be necessary to satisfy the
obligations to indemnify and advance Expenses pursuant to this Agreement. If, at
the time of the receipt of a notice of a claim pursuant to the terms hereof, the
Company has directors’ and officers’ liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company and Indemnitee shall mutually cooperate and take all reasonable actions
to cause such insurers to pay on behalf of the insureds, all amounts payable as
a result of such proceeding in accordance with the terms of all applicable
policies.

(c)     In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action reasonably
requested by the Company to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

(d)     The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (or for which advancement is
provided hereunder) if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, the Certificate of
Incorporation, the Company’s bylaws, contract, agreement or otherwise.

(e)     The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other Entity shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other Entity.

 

- 10 -



--------------------------------------------------------------------------------

15.     Duration of Agreement, Successors and Assigns. This Agreement shall
continue until and terminate upon the later of: (a) ten (10) years after
Indemnitee has ceased to occupy any positions or have any relationships
described in Section 1 of this Agreement; and (b) the final termination of all
actions, suits, proceedings or investigations pending or threatened during such
ten (10) year period to which Indemnitee may be subject by reason of the fact
that Indemnitee is or was a director or officer of the Company or is or was
serving at the request of the Company as a director, officer, or any other legal
representative of any other Entity which Indemnitee served at the request of the
Company or by reason of anything done or not done by Indemnitee in any such
capacity. This Agreement shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of and be enforceable by Indemnitee
and his or her personal and legal representatives, heirs, executors,
administrators, distributees, legatees and other successors.

16.     Severability. If any provision or provisions of this Agreement or any
application of any provision hereof shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby. In the
event that any court shall decline to reform a provision of the Agreement held
to be invalid, unenforceable or otherwise illegal as contemplated by the
preceding sentence, the parties hereto shall take all actions as may be
necessary or appropriate to replace the provision so held to be invalid,
unenforceable or otherwise illegal with one or more alternative provisions that
effectuate the purpose and intent of the original provisions of this Agreement
as fully as possible without being invalid, unenforceable or otherwise illegal.

17.     Enforcement.

(a)     The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of one or more Entities, and the
Company acknowledges that Indemnitee is relying upon this Agreement in agreeing
to serve and continuing to serve as a director or officer of one or more
Entities.

(b)     This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, the bylaws of the Company and applicable law, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

 

- 11 -



--------------------------------------------------------------------------------

18.     Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

19.     Notice by Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

20.     Notices. Any notices, requests, demands or other communications required
or permitted under, or otherwise in connection with this Agreement, shall be in
writing and shall be deemed to have been duly given when delivered in person or
upon confirmation of receipt when transmitted by facsimile transmission (but
only if followed by transmittal by national overnight courier or hand for
delivery on the next business day) or on receipt after dispatch by registered or
certified mail, postage prepaid, addressed, or on the next business day if
transmitted by national overnight courier, in each case as follows: (i) if to
the Company, to Seahawk Drilling Inc., 5847 San Felipe, Suite 1600, Houston,
Texas 77057, Attention: Legal Department, or to such other address as shall be
furnished in writing to Indemnitee by the Company; and (ii) if to Indemnitee, to
such address as set forth below Indemnitee’s name on the signature page to this
Agreement, or to such other addresses as shall be furnished in writing by
Indemnitee to the Company.

21.     Contribution. To the fullest extent permissible by applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

22.     Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules.

23.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

24.     Miscellaneous. Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate. The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

* * * * *

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

Seahawk Drilling, Inc. By:     Name: Title: INDEMNITEE   Name: Address:

[INDEMNIFICATION AGREEMENT SIGNATURE PAGE]